
	

113 SRES 1 ATS: Informing the President of the United States that a quorum of each House is assembled.
U.S. Senate
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 1
		IN THE SENATE OF THE UNITED STATES
		
			January 3, 2013
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Informing the President of the United
		  States that a quorum of each House is assembled.
	
	
		That a committee consisting of two
			 Senators be appointed to join such committee as may be appointed by the House
			 of Representatives to wait upon the President of the United States and inform
			 him that a quorum of each House is assembled and that the Congress is ready to
			 receive any communication he may be pleased to make.
		
